   Case 2:14-cv-00601-MHT-JTA Document 3056 Filed 11/10/20 Page 1 of 1




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

      MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION

EDWARD BRAGGS, et al.,              )
                                    )
      Plaintiffs,                   )
                                    )      CIVIL ACTION NO.
      v.                            )        2:14cv601-MHT
                                    )
JEFFERSON S. DUNN, in his           )
official capacity as                )
Commissioner of                     )
the Alabama Department of           )
Corrections, et al.,                )
                                    )
      Defendants.                   )

                                 ORDER

    On consideration of the plaintiffs’ motion for leave

to file a response to defendants’ statements regarding

Dr. Kathryn Burns (doc. no. 3055), it is ORDERED that the

motion is granted, subject to the understanding that the

court will continue to determine the credibility of all

experts    in   this    case,    including      Dr.    Burns,     on     an

issue-by-issue      basis    without     any   predetermination          of

general or specific credibility.

    DONE, this the 10th day of November, 2020.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
